 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDfactor, in our opinion, was one of the reasons why Congress specificallyprovided for the establishment of separate professional units.Tojustify the exclusion of individuals otherwise qualified for inclusion ina professional unit upon the ground that they are too closely alliedto the employer to be regarded as employees under the Act, we be-lieve that it must be established that the individuals in question haveinterests and duties not shared by the other professionally engagedemployees.In the present instance, as noted above, the record does not disclosethat the manufacturing engineers in question have functions and in-terests essentially different from those of the other professional en-gineers properly included within the unit sought.We therefore find,,contrary to the Employer's contentions, that they may be included inthe professional unit herein found appropriatc.eWe find that the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:All professional employees, including manufacturing engineers, oftheWestinghouse Electric Corporation at its atomic equipment de-partment plant, Cheswick Road, Harmar Township, Pennsylvania,excluding all other employees and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]6 Cf.Westinghouse Electric Corporation,89 NLRB 8, 30; 91 NLRB No. 40 (not reportedin printed volumes of Board Decisions and Orders) ; 92 NLRB 871, 872; 107 NLRB 16, 18,where, on the record then before the Board, the Board found that the manufacturing engi-neers should be excluded.Although those cases are distinguishable on their facts fromthe present proceeding, they are expressly overruled to the extent that they are incon-sistent herewithPotash Company of AmericaandInternational Association ofMachinists,Permian Basin Lodge 1265, AFL,PetitionerPotash Company of AmericaandInternational Association ofMachinists,AFL,1 PetitionerPotash Company of AmericaandUnited Stone and Allied Prod-ucts Workers of America,CIO, Petitioner2Cases Nos. 33-RC-503, 33-RC-506, and 33-RC-508. July 97, 1955DECISION, DIRECTION OF ELECTION, AND ORDERUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a hearing was held in Case No. 33-RC-503,and a separate hearing was held in Cases Nos. 33-RC-506 and 33-RC-1The Petitioner in Cases Nos.33-RC-503 and 33-RC-506 is hereinafter referred to asthe IAM.2 Hereinafter referred to as the CIO.113 NLRB No. 34. POTASH COMPANY OF AMERICA341!508, before Harold L. Hudson, hearing officer.3 The hearingofficer's=rulingsmade at the hearing are free from prejudicial errorand arehereby affirmed :Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain eln-ployees of the Employer.'3.The Employer and the Smelter Workers contend that their cur-rent contract covering the employees in question constitutes a bar tothe petitions herein. The IAM, the CIO, the OperatingEngineers, andthe Independent contend that the contract is a prematureextension ofan earliercontract which expired May 31, 1955, and that neither this,contract nor the extension thereof which is currently in effect may con-stitute a bar to a present determination of representatives.The contract between the Employer and the Smelter Workers, madeeffective from May 1, 1953, to May 31, 1955, contains a reopening clausewhereby either party may reopen for negotiation of changes in any, orall, economic matters.On August 15, 1954, the parties negotiatedwage changes and extended the contract terms to May 31, 1956.The Employer contends that the premature-extension doctrineshould not be applied in this case because the extended contract wasexecuted in good faith in order to give the employees increased wagesand at the same time stabilize bargaining relations, and not for thepurpose of frustrating representation claims or the desires of its em-ployees to change representatives. It further points'to the fact thatthe 5 potash mining companies in the Carlsbad, New Mexico, area have15 contracts with various unions which have all been extended in asimilar manner to common expiration dates of May 31, 1956, and urgesthat this "joint bargaining" should not be disrupted by the directionof elections which might result in contracts dates which do not con-form to this pattern.We find no merit in these contentions. There isno evidence that the separate contracts of the various employers were,negotiated through multiemployer bargaining.The Board has con-sistently held that in the application of the premature-extension doc-trine, the question of good faithin the execution of an extended con-tract is not 'determinative,s nor does the fact that the contract was$ For. the purposes of this Decision,Cases:Nos. 33-RC-503,33-RC-500, and 33-RC-508have been consolidated.International Union of Mine, Milland SmelterWorkers, herein called Smelter Workers,intervened in these cases on behalf of itself and Carlsbad Potash Workers Union, Local415, on the basis of their current contractwith the Employercovering the employees in,question.The CIO, Petitionerin Case No.33-RC-508, intervened in the other cases onthe basis of a cuiient showing of inte`re'st.International Union of Operating Engineers,Local 855, AFL, herein called "Operating Engineers," and Carlsbad Potash WorkersUnion, Independent,herein called"Independent,"each intervened in Cases Nos. 33-RC-500,and 33-RC-508, on the basis of a current showing of interest.5 American Steel Foundries,85 NLRB 19, 20. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDprematurely extended because of economic reasons affect the appli=cability of this doctrine sAs the current contract of the Employer and the Smelter Workers isa premature extension of their prior agreement, and as the petitionsherein were timely filed with respect to the automatic renewal dateof the original agreement, we find no bar to a present determination ofrepresentatives.'4.In Case No. 33-RC-503 the IAM seeks an election among "allservicemen and servicemen's helpers (employees engaged in the instal-lation, maintenance, and repair of conveyor belt equipment)" in orderto represent these employees as part of an existing unit of mine me-chanics and their helpers and apprentices, which it currently repre-sents.The servicemen and their helpers are currently represented bythe Smelter Workers in a unit describedas "allmine department, milldepartment, storage and loading department, labor department, refin-ing department and laboratory department employees, excluding main-tenance employees. . . ." In Case No. 33-RC-506 the Ip_M seeks torepresent this unit, currently represented by the Smelter Workers,excluding the servicemen and their helpers. In Case No. 33-RC-508the CIO seeks to represent the unit currently represented by the SmelterWorkers, including the servicemen.All parties, except the IAM, con-tend that the unit requested by the CIO is the only appropriate unit.The Employer is engaged in mining and refining potash near Carls-bad, New Mexico.As indicated in the unit request of the IAM, theservicemen and their helpers are engaged primarily in working onconveyor belt equipment. The classification of serviceman was createdin the early summer of 1953, at about the same time the Employerbegan to use a new type of mining machine which it had developed,known as the PCA Continuous Miner. This machine cuts ore directlyfrom the face of a deposit and places it on conveyor belts which run toother areas.As the machine moves against the face of the ore, addi-tionalsectionsof conveyor belt must be added tomaintainconnectionwith the machine..The Employer has 23 servicemen and helpers, 14 of whom are as-signed to work in connection with the Continuous Miners, and 9 ofwhom are temporarily employedin installinga new conveyor line-in,another section of themine.A crew of 10 men, including a "faceboss," who is a supervisor, 2 men to operate the mining machine, amechanic, an electrician, and 3 servicemen and 2 servicemen's helpers,is assignedto each of the 3 PCA Continuous Miners currently inoperation.Worthington Corporation(Holyoke Works),109 NLRB 13067 Ibid_ POTASH COMPANY OF AMERICA343The Employer's records of daily work reports made by the service-men and their helpers indicate that 58 percent of their total workingtime is spent in servicing conveyor belts.Much of this time is spent inadjusting the alignment of the belts, which includes loosening boltswhich hold the brackets of the rollers on which the belt moves, andhammering the,-rollers into position.When required, they add sec-tions to the conveyor assembly, which involves bolting a new section tothe line, and clamping an additional piece into the belt so that it willfit over the new section.An additional 18 percent of their time isspent shoveling ore which falls off the belt and hauling supplies tothe area.The servicemen also operate the mining machine as relieffor the operator, and assist the operator in greasing and oiling themachine and in replacing broken or dull cutting bits., The tools usedby the servicemen are a hammer, wrench, and screwdriver.Whenmechanical repairs to the conveyor system or the machine are neces-sary,mine mechanics are called to perform them. The work of themine servicemen engaged in installing a new conveyor belt in anotherarea is substantially similar to the work of adding sections to con-veyor belts described above.The IAM contends that when the classifications of serviceman andserviceman's helper were created, those employees should have beenplaced in its unit of mine mechanics, and that as the servicemen wereplaced in the unit of production employees represented by the SmelterWorkers without an election at that time, a self-determination elec-tion should now be conducted to afford them a choice as to unit place-ment on the basis of the Board's decision inZia Company,108 NLRB1134.We find no merit in this contention as the employees here in-volved constitute merely accretions to the existing bargaining unit.Moreover, it is clear that the servicemen and their helpers, whose workisnecessarily confined to the production departments, and who areunder production supervision, do not have interests in common withthe mine mechanics, and do not themselves qualify for separate repre-sentation on any basis, as they do not possess any appreciable degreeof skill or training.We therefore find that the units requested by theIAM in Cases Nos. 33-RC-503 and 33-RC-506 are inappropriate, andwe shall dismiss the petitions in those cases.In accord with the contentions of the remaining parties, we find thatthe following employees of the Employer, currently represented bythe SmelterWorkers, and sought in the petition filed in Case No.33-RC-508, constitute an appropriate unit for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act:All mine department, mill department, storage and loading depart-ment, labor department, refining department, and laboratory depart-379288-66-vol. 113-23 344DECISIONSOF NATIONAL LABOR'RELATIONS BOARDment employees,including servicemen and their helpers, but exclud-ing maintenance-employees,guards, professional employees,and super-visors as defined inthe Act.[Text of Direction of Election omitted from publication.][The Board dismissed the petitions in Cases Nos. 33-RC-503 and33-RC-506. ]Essex Wire Corporation,a Michigan corporation,d/b/a EssexWire Corporation of CaliforniaandAnn HamiltonEssex Wire Corporation,a Michigan corporation,d/b/a EssexWire Corporation of CaliforniaandLoraine L. Evans.CasesNos. 21-CA-19,01 and g21-CA-4035. July 28, 1955DECISION AND ORDEROn February 15, 1955, Trial Examiner Maurice M. Miller issuedhis Intermediate Report in the above-entitled consolidatedproceeding,finding that the Respondent had engaged in and was engaging in cer-tain unfair labor practices and recommending that it ceaseand desisttherefrom and take certain affirmative action, as set forth in the,copyof the Intermediate Report attached hereto.The TrialExamineralsofound that the Respondent had not engaged in certain other un-fairlabor practices alleged in the complaint and recommended thatsuch allegations be dismissed.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Intermediate Report and briefsin support-thereof.'The Board has reviewed the rulings made by the TrialExaminerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner to the extent that they are consistentherewith.. '1. `The Trial Examiner found, and we agree, that the Respondentviolated Section 8 (a) (1) of the Act by demanding that 'an employeesurrender the executed union membership cards he had in hisposses-sion, by prohibiting rival union activity during employee rest periods,and-by requiring the removal of buttons denoting adherence to the rival'The Respondent also iequested oral aigument before the BoardThis request is de-nied because, in oui opinion, the record, including the exceptions and briefs, adequatelypiesents the issues and the positions of the parties.113 NLRB No. 41.-